Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As generic claim 1 is considered to be in condition for allowance, previously withdrawn species claims 4-6, 8-10, 15-19, and 23-25 are hereby rejoined.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Line 2 of Claim 13 is amended as follows: —the support material is 

The aforementioned Examiner’s Amendment corrects a “lack of antecedent basis issue” by removing “the”, as “pre-treated β-SiC” is not previously claimed, as well as restructuring the wording to improve grammatic flow given that the subject matter of previous claim 13 has been incorporated into parent claim 1.  

Reasons for Allowance
s 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the subject matter of previous claim 13 into independent claim 1, limiting the catalyst support material to crystallized porous β-SiC.  The only applicable arguments Applicant has made with respect to the rejection of previous claim 13 appear to begin on page 10 of Applicant’s Remarks, beginning with the discussion of “Document D2:,” and essentially ending on page 11 of Applicant’s Remarks.  The Office is in agreement with these remarks, noting that the remaining remarks have been rendered moot via the incorporation of claim 13 subject matter into claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732